Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1/	Applicant argued that: Moore is directed to obtaining an appropriate version of a next, subsequent segment of the content, and is not directed to obtaining an appropriate version of the same segment of the content. This can be understood from [0056] of Moore, which discloses that "Normally any changes will take effect at the next segment boundary, but in extreme circumstances such as those discussed above, a change can take place straightway". This portion of Moore indicates that the changes are implemented at the border of the next segment, but can be implemented after the border has already passed, during the next segment, instead of waiting for further segment. 
As should be understood from the above, Moore is not directed processing with respect to first and second versions of a same segment, in the manner in claim 1. Instead, as described above, Moore is directed to processing with respect to different, subsequent segments. 
Therefore, there are significant deficiencies in Moore with respect to the features recited in claim 1, and Moore is directed to different problems than an embodiment such as that recited in claim 1. 

Examiners’ response to applicant’s argument:
The examiners respectfully disagree. Moore is directed to a processing with respect to first and second versions of a same segment. Moore discloses in Parag. [0010] a media distribution system comprising a client device and a server device connected by a data link, in which the server device is operable to provide respective versions of successive contiguous segments of a media presentation, each segment being encoded as at least two versions at different respective data rates (first version of a segment and a second version of the same segment) and the client device is operable to request, from the server device, a version of each successive segment so as to stream the media presentation from the server device to the client device. In Parag. [0032-0034], Moore discloses that multiple representations of the content are provided, but at different respective qualities and corresponding encoded data rates. In basic  a segment, there is a choice of two or more versions or representations of the media relating to that segment (i.e., same segment), such that the two or more versions have different encoded data rates. The client device 80 is able to select a version (and a corresponding encoded data rate) to use in respect of each time period corresponding to a segment. In order to make this selection, the client device 80 requires information defining the availability of different versions of each segment. In Parag. [0051]. Moore discloses that the MPD file 100 is an example of a data file provided to the client device circuitry defining the available versions of the segments according to their respective data rates and an indication of their respective encoding quality. The client device circuitry is configured to select, in respect of a segment of the media presentation, a version having a data rate which does not exceed the data capacity of the data link and which has the highest indication of encoding quality. Therefore, the client device selects a version from a first version and a second version of the same segment.

2/	Applicant argued that: To summarize, Gogio is directed to situations in which a pipeline 204 that was used for a previous content (e.g., a program, movie, show) is preserved for a new, different content (e.g., a new program, movie, show). Gogio does not disclose or suggest that a pipeline that was configured for a first version of a segment of content is preserved for use with a second version of the same segment of the same content.
  
Examiners’ response to applicant’s argument:
The examiners respectfully disagree. Gogio discloses in Parag. [0012] that conventionally, a same piece of content is broken up into segments (e.g., 10 second segments) and each segment is available in various bitrates (i.e., different versions). A low bitrate (i.e., first version) may be grainy, while a high bitrate (i.e., second version) will normally have better image quality. Typically, when playback of a new piece of content starts, the system does not know the quality of the network bandwidth. As a result, in order to start playback as quickly as possible, conventional systems start with a lowest bitrate. Thus, every time a user switches from one content to the next content, the playback will start with the lowest bitrate (i.e., first version) and slowly increase or improve according the capability of the network. Gogio discloses in Parag. [0033] that in response to receiving the indication to switch playback to new content, the one or more URLs for different bit rates (i.e., first version and second version) associated with the new content, license data for the new content, and codec information for the new content. Parag. [0021] teaches that the player 202 is configured to manage the pipeline 204. In example embodiments, the player 204 instantiates (e.g., constructs) the pipeline 204 when a first piece of content (i.e., which is broken up into segments and each segment is available in various bitrates) is selected. i.e., Therefore, it is concluded that the pipeline is constructed when the piece of content is selected, and by starting with the lowest bitrate (i.e., first version), the pipeline is constructed using the first bitrate version; in addition, all the versions of the same content (i.e., same segment) are decoded using the same pipeline (being constructed using the first bitrate version). 


/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442